DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 13, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (English Translated Japanese Publication No.: 2017215067 A), hereinafter referred to as Ueda et al.  ‘067.

Regarding claims 1, 14 and 15, Ueda et al. ‘067 a method of inventory management within a refrigerator appliance comprising: a cabinet (1) defining a chilled chamber (1c) {as shown in Fig. 3: page 3, paragraphs 4-7}; a door (1d) being rotatably hinged to the cabinet to provide selective access to the chilled chamber {as shown in Fig. 3: page 3, paragraph 5}; a camera assembly (14) mounted to the cabinet for monitoring the chilled chamber {as shown in Fig. 3: page 3, paragraph 7}; and a controller (10) operably coupled to the camera assembly, the controller being configured to: obtain a raw image (20) using the camera assembly {as shown in Fig. 1: page 4, paragraphs 3-5}; analyze the raw image to identify an anchor object (human hand) {as shown in Fig. 3: page 4, paragraph 1, page 6, paragraph 2 and page 7, paragraph 2}; crop the raw image to generate a reduced image surrounding the anchor object {see page 5, paragraph 5}; and analyze the reduced image to identify a food item being added to or removed from the chilled chamber {as shown in Figs. 5-7: page 5, paragraph 5 and page 8, paragraphs 5 through page 12, paragraph 6}. 
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
 
Regarding claim 2, Ueda et al. ‘067 the refrigerator appliance of claim 1, wherein obtaining the raw image using the camera assembly comprises: determining that the door of the refrigerator appliance is open {see page 5, paragraph 8); and capturing images at a set frame rate while the door is open {see page 8, paragraphs 2 through page 9, paragraph 3). 

Regarding claims 7 and 17, Ueda et al. ‘067 the method of inventory management within the refrigerator appliance of claims 1 and 14, wherein the anchor object is a human hand {see Fig. 3b: page 4, paragraph 1 and page 4, paragraph 1}. 

Regarding claim 11, Ueda et al. ‘067 the refrigerator appliance of claim 1, wherein the camera assembly comprises: a camera (14) mounted to a top of the cabinet, the camera being oriented downward along a vertical direction {as shown in Fig. 3: page 3, paragraph 7, page 4, paragraph 1-3 and page 5, paragraph 1-2}.  

Regarding claim 13, Ueda et al. ‘067 the refrigerator appliance of claim 1, wherein the controller is further configured to: maintain a record of food items positioned within or removed from the chilled chamber {see page 11, paragraph 7}. 

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. ‘067, in view of Takahashi et al. (WO Publication No. 2018/123360 A1), hereinafter referred to as Takahashi et al. ‘360.

 Regarding claim 3, Ueda et al. ‘067 the refrigerator appliance of claim 1, EXCEPT for the limitations of wherein analyzing the raw image to identify the anchor object comprises: analyzing the raw image using a machine learning image recognition process to identify the anchor object. 
 Takahashi et al. ‘360 teach: the concept of analyzing the raw image using a machine learning image recognition process to identify the anchor object {see ¶¶ [0018-0024], [0069] and [0146]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ueda et al. ‘067 in view of Takahashi et al. ‘360 to include analyzing the raw image using a machine learning image recognition process to identify the anchor object, in order to facilitate conversion of pixel signals into digital signals cable of being transmitted via network {Takahashi et al. ‘360 - ¶ [0024-0025]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Ueda et al. ‘067 in view of Takahashi et al. ‘360 to obtain the invention as specified in claim 3.

Regarding claim 4, the combination of Ueda et al. ‘067 and Takahashi et al. ‘360 disclose and teach the refrigerator appliance of claim 3, Ueda et al. ‘067 as modified by Takahashi et al. ‘360 further teach the limitations of wherein the machine learning image recognition process comprises at least one of a convolution neural network ("CNN"), a region-based convolution neural network ("R-CNN"), a deep belief network ("DBN"), or a deep neural network ("DNN") image recognition process {see ¶ [0083]}.

Regarding claims 5 and 16, Ueda et al. ‘067 the method of inventory management within the refrigerator appliance of claims 1 and 14, EXCEPT for the limitations of wherein analyzing the reduced image to identify the food item comprises: analyzing the reduced image using a machine learning image recognition process to identify the food item.  
 Takahashi et al. ‘360 teach: the concept of analyzing the reduced image to identify the food item comprises: analyzing the reduced image using a machine learning image recognition process to identify the item (see ¶¶ [0021-0022] and [0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ueda et al. ‘067 in view of Takahashi et al. ‘360 to include analyzing the reduced image to identify the food item comprises: analyzing the reduced image using a machine learning image recognition process to identify the food item, in order to facilitate conversion of pixel signals into digital signals cable of being transmitted via network {Takahashi et al. ‘360 - ¶ [0024-0025]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Ueda et al. ‘067 in view of Takahashi et al. ‘360 to obtain the invention as specified in claims 5 and 16.

Regarding claim 6, the combination of Ueda et al. ‘067 and Takahashi et al. ‘360 disclose and teach the refrigerator appliance of claim 5, Ueda et al. ‘067 as modified by Takahashi et al. ‘360 further teach the limitations of wherein the machine learning image recognition process comprises at least one of a convolution neural network ("CNN"), a region-based convolution neural network ("R-CNN"), a deep belief network ("DBN"), or a deep neural network ("DNN") image recognition process {see ¶ [0083]}.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. ‘067, in view of Kingshirn (English Translated Chinese Publication No. 105358924 A), hereinafter referred to as Kingshirn ‘924.

Regarding claim 12, Ueda et al. ‘067 the refrigerator appliance of claim 1, EXCEPT the limitations of wherein the camera assembly comprises: a plurality of cameras positioned within the cabinet, each of the plurality of cameras having a specified monitoring zone or range. 
 Kingshirn ‘924 teach: the concept of a plurality of cameras (101-1, 101-2) positioned within the cabinet, each of the plurality of cameras having a specified monitoring zone (139) or range {as shown in Figs. 4-5 and 7: page 4, paragraph 5 and page 5, paragraphs 3 through page 6, paragraph 3}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ueda et al. ‘067 in view of Kingshirn ‘924 to include the camera assembly comprises: a plurality of cameras positioned within the cabinet, each of the plurality of cameras having a specified monitoring zone or range, in order to facilitate different viewing angle {Kingshirn ‘924 – page 4, paragraph 5}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Ueda et al. ‘067 in view of Kingshirn ‘924 to obtain the invention as specified in claim 12.
 
 Allowable Subject Matter
3.          Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR-20150132264-A to SUMIHIRO K.
CN-107024073-A to GONG W.
WO-2018077121-A1 to TANG J.
JP-2015068525-A to MATSUMOTO M.
WO-2015029824-A1 to FURUTA K.
WO-2020222335-A1 to HONG S.
JP-2020107185-A to TASAKA K.
CN-110287759-A to FAN J
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/21/2022